Citation Nr: 1425955	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a heart condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a crushed right foot (right foot disability).

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for a left bimalleolar fracture (claimed as a left foot condition).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active service from June 1967 to June 1968.

These matters are on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In his April 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in April 2013, the Veteran withdrew his request for a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  338 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  In an unappealed decision dated in October 2002, service connection for hypertension, a heart condition, and a right foot disability was denied on the bases that there was no evidence that these conditions occurred in or were caused by service.
 
2.  Evidence received since the October 2002 rating decision does not raise a reasonable possibility of substantiating the claims.

3.  Diabetes mellitus, type II, was not documented in service or within one year thereafter; and, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus was caused or aggravated by his active service.

4.  A left foot disability, claimed as a left bimalleolar fracture, was not shown in service or for several years thereafter; the preponderance of the evidence is against a finding that any left foot disability was caused or aggravated by the Veteran's active service.


CONCLUSIONS OF LAW

1.  The October 2002 denial of service connection for hypertension, a heart condition, and right foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claims of entitlement to service connection for hypertension, a heart condition, and a right foot disability has not been received and the claims may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria to establish service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria to establish service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in cases, as here, involving petitions to reopen previously denied unappealed claims, VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March and July 2009 of the evidence necessary to reopen his previously denied claims for service connection for hypertension, a heart condition, and a right foot disability.  The Veteran was also informed of the criteria for establishing service connection for diabetes mellitus, type II, and a left foot disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in these letters.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, identified private treatment records, and records from the Social Security Administration (SSA). Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.

With regard to the claims to reopen, VA regulations state that there is no duty to provide a medical examination when a veteran has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2013).  No new and material evidence was received in this case as to the hypertension, heart condition, and right foot disability claims.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims addressed in this decision would not cause any prejudice to the appellant.

With regard to the claims for service connection for diabetes mellitus, type II and a left foot disability, the medical evidence has been thoroughly developed in this case.  In so finding, the Board acknowledges that the Veteran has not been afforded VA examinations and that no VA medical opinions have been obtained in response to his diabetes mellitus, type II, and left foot disability.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Simply put, there is competent evidence of the post-service presence of a diagnosis of and treatment for diabetes mellitus, type II, and a left foot disability, but there is no competent evidence of these disorders in service or for many years thereafter (nor is really contended), evidence of an event or injury resulting in these current diseases, or indication that these disabilities may be associated with the Veteran's active service. 

As he has not presented a prima facie case for service connection for diabetes mellitus, type II, and a left foot disability, the Board finds that a remand for examinations and opinions is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Based on all of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  New and Material Evidence Claims

In October 2002, the RO denied service connection for hypertension, a heart condition, and a right foot disability on the bases that there was no evidence that these conditions occurred in or were caused by service, or were 10 percent disabling within one year of discharge from service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).
In February 2009, the Veteran filed a formal claim, seeking to reopen these matters.  The current appeal arises from the RO's August 2009 rating decision that found new and material evidence had not been received sufficient to reopen the claims of entitlement to service connection for hypertension, a heart condition, and a right foot disability.  Regardless of the RO's action, however, the Board must still determine whether new and material evidence has been received in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The evidence of record at the time of the October 2002 denial of service connection for hypertension, a heart condition, and a right foot disability, consisted of service treatment and service personnel records, post-service VA and private treatment records, and an August 1968 VA examination report.  As previously stated, the RO basically found that the evidence did not demonstrate that the Veteran's hypertension, heart condition, and right foot disability were incurred in or caused by service, or manifested to a compensable degree within one year of discharge from service.

Since the October 2002 rating decision, newly-received evidence includes private treatment records, some of which were previously associated with the claims file, SSA records, and April 2011 substantive appeal which includes a statement in support of the Veteran's claim for service connection for a heart condition.

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decision does not raise a reasonable possibility of substantiating the claims.  The evidence obtained is essentially cumulative of the evidence previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony/statement that are cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  There is no indication that the newly obtained evidence could, if the claims were reopened, reasonably result in substantiation of the claims.  Namely, the newly-submitted evidence does not include competent medical evidence suggesting that any current hypertension, heart condition, or left foot disability had their onset in or are otherwise related to the Veteran's period of active service.
With regard to the Veteran's statement, that his heart disease may be related to an in-service snakebite, while the Veteran's statement is new and is presumed credible, the Veteran is not shown to have expertise in diagnosing a current heart condition or in relating any current heart condition to service.  While the Veteran is certainly competent to report his heart symptoms and experiences in service, as a layperson, without the appropriate medical training or expertise, he is not competent to render a probative opinion on a medical matter, to include whether he has a current heart condition that might be related to service.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, where, as here, the claims turn on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Board concludes that new and material evidence to reopen the claims for service connection for hypertension, a heart condition, and a right foot disability has not been received.  Therefore, the claims for entitlement to service connection may not be reopened.

III.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).
The Veteran contends that he has diabetes mellitus and a left foot disability that are related to his active service.  With regard to his diabetes mellitus, he contends that it may be related to an in-service snakebite.

The STRs include an April 1968 clinical note which indicates that the Veteran sustained a bite to his right arm.  However, these records are negative for any findings, complaints, symptoms, or diagnoses related to diabetes mellitus or a left foot disability.  

Upon a VA orthopedic examination in August 1968, the examiner diagnosed a scar of the right forearm, thought to be due to a snake bite, by history.  However, he was not diagnosed with diabetes mellitus, type II or a left foot disability at that time.

Post-service treatment records indicate that the Veteran sustained a fracture of the left bimalleolar as a result of a May 1979 motor vehicle accident and reflect an initial diagnosis of diabetes mellitus in April 2007.

The Board finds that the claims must be denied.  In this regard, the Veteran was not shown to have diabetes mellitus, type II, or a left foot disability during service and diabetes mellitus, type II was not shown even within one year of his discharge from service.  The earliest post-service medical evidence of any relevant findings regarding the left foot is in 1989 and diabetes mellitus is in 2007.  As the Veteran was not diagnosed with diabetes mellitus until almost 39 years after separation from active duty service, that too is evidence that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  Moreover, there is no medical opinion of record which relates the Veteran's diabetes mellitus, type II, or left foot disability to his service.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of diabetes mellitus since service.  He really makes no such contention.

With specific regard to the left foot disability, the Board observes that the record is unclear as to whether the Veteran has a currently diagnosed disability involving his left foot.  Without a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Even assuming that the Veteran has a current left foot disability, the medical evidence does not show any complaints or medical findings during service or for more than three decades thereafter.

Moreover, had the Veteran had a left foot disability in service, it would have seemed logical that he would have sought treatment, or mentioned it to a service treatment provider, including the August 1968 VA examiner.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Accordingly, the Board finds that any statements of the Veteran asserting that a left food disability is related to the Veteran's active service, while competent, are nonetheless not credible.

Service connection for diabetes mellitus, type II and a left foot disability based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection for diabetes mellitus (38 C.F.R. §§ 3.307, 3.309), and continuity of symptomatology of diabetes mellitus 38 C.F.R. § 3.303(b)), is not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of diabetes mellitus, type II and a left foot disability and whether any current diabetes mellitus, type II and a left foot disability are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus and orthopedic disorders are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that X-ray examination and diagnostic and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as increased thirst (diabetes mellitus) and pain (left foot disability), there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating diabetes mellitus, type II and orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has not been received, and the appeal is denied.

New and material evidence sufficient to reopen the previously denied claim for service connection for a heart condition has not been received, and the appeal is denied.

New and material evidence sufficient to reopen the previously denied claim for service connection for a right foot disability has not been received, and the appeal is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for a left foot disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


